DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is written in claim language.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (9,564,129), cited by Applicant, in view of Kiyoshige (8,456,671). 
In regard to claims 1,2,3,10,11,12,17,18, and 19, Amano et al. shows a system, method, and medium comprising: a first server comprising a first processor comprising
hardware, the first processor being configured to output first content to a terminal device in response to a request from a user (Fig. 29, item 2200, voice dialog agent), a second server comprising a second processor comprising hardware, the second processor being configured to output second content to the terminal device in response to a request from the user (Fig. 29, item 2200, car agent),  and a third server comprising a third processor comprising hardware, the third processor being configured to

acquire the second content from the second server when execution of the second content is requested by the user during execution of the first content acquired from
the first server (Fig. 29, 1700, device). Amano et al. does not show determining whether to execute the first content and the second content based on a competition processing policy set in advance based on each type of content.  Kiyoshige shows a system and method for transmitting information based on execution priority (col. 8, ln 1-9) . Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because the system would  manage the service information for transmission based on the execution priorities set for the content (col. 2, ln 35-44). 
In regard to claims 4,5, and 13, Amano et al. show the system above wherein the first server comprises: a first service server configured to manage the first content; and a first agent server configured to recognize spoken voice of the user and cause the first service server to output the first content to the terminal device in response to a request included in the spoken voice of the user (Fig. 44A, home agent), and the second server comprises: a second service server configured to manage the second content and a second agent server configured to recognize spoken voice of the user and cause the second service server to output the second content to the terminal device (Fig. 44B, car agent) in response to a request included in the spoken voice of the user, whereby the processors recognize the voice by converting it to text data (col. 7, ln 59-66, Fig. 22, item 430).  
In regard to claims 6 and 20, Amano et al. show the system above which includes a phrase for identifying a speech interaction agent corresponding to the first agent server or second agent server and an instruction (Fig. 44A, Fig. 44B, “Dialog with home agent”, “Dialog with car agent”, col. 40, ln 21-34). 
In regard to claims 7 and 14, Amano et al. show the system above which includes a button on the terminal device to start voice recognition (col. 1, ln 45-50).
          In regard to claims 8,9,15, and 16, Amano et al. and Kiyoshige show the system discussed above. They do not specifically show that the terminal device is an in-vehicle device mounted on a vehicle owned by a user. The Examiner takes Official Notice that one of ordinary skill would know that user-owned phones are commonly mounted in a vehicle to use for directions, information, or other features.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (10,140,985) show a server for processing speech using a dialog server and action agent (Fig. 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        August 3, 2022